BUSSEY, Judge.
Marshall C. Fowler, hereinafter referred to as defendant, was charged by information in the County Court of Kay County, Oklahoma, with the crime of Operating a Motor Vehicle While Under The Influence of Intoxicating Liquor. On the 17th day of September, 1963, he was tried by a Jury who found him guilty and fixed his punishment at Ten (10) Days in the County Jail and a fine of Two Hundred and Fifty dollars ($250.00) and costs. Defendant’s Motion for New Trial was overruled and sentence pronounced in accordance with the verdict of the Jury; from which Judgment and *886Sentence a timely appeal was perfected m this Court.
This matter was set for Oral Argument on the 13th day of May, 1964, at which time neither the defendant nor his attorney appeared, nor were any briefs submitted on behalf of the defendant in support of the general assignments of error contained in his petition in error. Under such circumstances we follow the rule that:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record the Judgment will be affirmed.” Crolley v. State, Okl.Cr., 377 P.2d 63.
We have carefully examined the record and finding it free of fundamental error, are of the opinion that the judgment and sentence appealed from should be and the same is hereby affirmed.
JOHNSON, P. J., and NIX, J., concur.